Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the preliminary amendment filed on 09/08/2021. Claims 1-20 are presented for examination and claims 1-4, 7-14 and 17-20 are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 8 and 18 are objected to because of the following informalities: 

Claim 8, line 5, recites “the a first pair” it should be changed to “the [[a]] first pair”. Appropriate correction is required.

Claim 18, line 4, recites “the a first pair” it should be changed to “the [[a]] first pair”. Appropriate correction is required.



Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
 	In claim 10, and similarly in claim 20, the limitations “wherein the first gate is coupled to the first high side gate driver; wherein the first gate is coupled to the second high side gate driver” are indefinite. There is insufficient antecedent basis for these limitations in claims 10 and 20 respectively. Its unclear which is the first gate and which is the second high side gate driver Applicant intends to claim. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least one gate coupled to a gate driver then these limitations are taught.




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandah et al. (U.S. Pat. No. 9,608,623 A1).

Regarding claim 1, Kandah et al. (e.g. see Figs. 1-5) discloses “An apparatus (e.g. see Figs. 1-5) comprising: a first high side gate driver (e.g. Figs. 1-2, see 114); a first low side gate driver (e.g. Figs. 1-2, see 116); a microcontroller configured to control the first high side and low side gate drivers (e.g. Figs. 1-2, see 104, 114 and 116); a voltage regulator for providing a supply voltage to the microcontroller (e.g. Figs. 1-2, see 104. Implicit); a first pair of high side voltage regulators for providing a first pair of high side supply voltages to the first high side gate driver (e.g. Figs. 1-2, see VSUP, VCC_H and 114. Implicit); a first pair of low side voltage regulators for providing a first pair of low side supply voltages to the first low side gate driver (e.g. Figs. 1-2, see VSUP, VCC_L and 116. Implicit)”.

Regarding claim 2, Kandah et al. (e.g. see Figs. 1-5) discloses “wherein the first pair of high side voltage regulators are enabled by a signal provided by a device other than the microcontroller (e.g. Figs. 1-2, see VSUP and VCC_H. Implicit)”.

Regarding claim 3, Kandah et al. (e.g. see Figs. 1-5) discloses “wherein the first high side gate driver (114) comprises low and high voltage stages that are galvanically isolated from each other (e.g. Figs. 1-2, see 114, 120, 128 and 122); wherein the first pair of high side voltage regulators comprises first and second voltage regulators (e.g. Figs. 1-2, see 114, VSUP and VCC_H. Implicit); wherein the first pair of high side supply voltages comprises first and second supply voltages (e.g. Figs. 1-2, see VSUP and VCC_H); wherein the first voltage regulator is configured to provide the first supply voltage to the low voltage stage (e.g. Figs. 1-2, see 114, VSUP and 120); wherein the second voltage regulator is configured to provide the second supply voltage to the high voltage stage (e.g. Figs. 1-2, see 114, VCC_H and 122)”.

Regarding claim 4, Kandah et al. (e.g. see Figs. 1-5) discloses “wherein the first low side gate driver (116) comprises low and high voltage stages that are galvanically isolated from each other (e.g. Figs. 1-2, see 116, 124, 128 and 126); wherein the first pair of low side voltage regulators comprises first and second voltage regulators (e.g. Figs. 1-2, see 116, VSUP and VCC_L. Implicit); wherein the first pair of low side supply voltages comprises first and second supply voltages (e.g. Figs. 1-2, see VSUP and VCC_L); wherein the first voltage regulator of the first pair of low side voltage regulators is configured to provide the first supply voltage of the first pair of low side supply voltages to the low voltage stage of the low side gate driver (e.g. Figs. 1-2, see 116, VSUP and 124); wherein the second voltage regulator of the first pair of low side voltage regulators is configured to provide the second supply voltage of the first pair of low side supply voltages to the high voltage stage of the low side gate driver (e.g. Figs. 1-2, see 116, VCC_L and 126)”.

Regarding claim 7, Kandah et al. (e.g. see Figs. 1-5) discloses “further comprising a circuit for monitoring the microcontroller (104), the first high side gate driver (114) and the first low side gate driver (116), wherein the monitoring circuit is configured to control the first high side and low side gate drivers (114 and 116) in response to detecting a failure of the microcontroller (104) or in response to detecting an error in the first high side gate driver (114) or the first low side gate driver (116)(e.g. Figs. 1-5, see 104, 102 and 106, see 246 and inside 116 in Fig. 2, also see the abstract and cols. 6-9. Implicit)”.

Regarding claim 10, as best understood by the examiner, Kandah et al. (e.g. see Figs. 1-5) discloses “further comprising: a first high side power switch comprising a gate terminal, a first terminal and a second terminal (e.g. Figs. 1-2, see 134); a second power switch comprising a gate terminal, a first terminal and a second terminal (e.g. Figs. 1-2, see 136); wherein the second terminal of the first high side power switch is coupled to the first terminal of the second power switch (e.g. Figs. 1-2, see 134 and 136 and their connections); wherein the first gate is coupled to the first high side gate driver (e.g. Figs. 1-2, see 114, 116, 134 and 136 and their connections); wherein the first gate is coupled to the second high side gate driver (e.g. Figs. 1-2, see 114, 116, 134 and 136 and their connections)”.


Regarding claims 11-14 and 17-20; they all comprise substantially same subject matter as in the recited apparatus claims 1-4 and 7-10, therefore claims 11-14 and 17-20 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-4 and 7-10. Therefore the previous rejections based on the apparatus will not be repeated. 




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kandah et al. (U.S. Pat. No. 9,608,623 A1) in view of Li et al. (U.S. Pub. No. 2018/0343009 A1).

Regarding claim 8, Kandah et al. (e.g. see Figs. 1-5) discloses an apparatus having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising: a second high side gate driver coupled to receive the first pair of high side supply voltages; a second low side gate driver coupled to receive the a first pair of low side supply voltages”. However, Li et al. shows “a second high side gate driver coupled to receive the first pair of high side supply voltages (Li et al., e.g. Fig. 2, see 204C); a second low side gate driver coupled to receive the a first pair of low side supply voltages (Li et al., e.g. Fig. 2, see 204D)”. Having a second high side gate driver and a second low side gate driver as taught by Li et al. in the apparatus of Kandah et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second high side gate driver and the second low side gate driver as taught by Li et al. in the apparatus of Kandah et al. for the purpose of enabling the apparatus to control more than one phase. Also, since it has been held that mere multiplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. Also for the purpose of making the apparatus more widely usable.

Regarding claim 9, Kandah et al. (e.g. see Figs. 1-5) discloses an apparatus having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising: a second high side gate driver; a second low side gate driver; a second pair of high side voltage regulators for providing a second pair of high side supply voltages to the second high side gate driver; a second pair of low side voltage regulators for providing a second pair of low side supply voltages to the second low side gate driver”. However, Li et al. shows “a second high side gate driver (Li et al., e.g. Fig. 2, see 204C); a second low side gate driver (Li et al., e.g. Fig. 2, see 204D); a second pair of high side voltage regulators for providing a second pair of high side supply voltages to the second high side gate driver (Li et al., e.g. Fig. 2, see supply voltages to 204C. Implicit); a second pair of low side voltage regulators for providing a second pair of low side supply voltages to the second low side gate driver (Li et al., e.g. Fig. 2, see supply voltages to 204D. Implicit)”. Having a second high side gate driver, a second low side gate driver, a second pair of high side voltage regulators and a second pair of low side voltage regulators as taught by Li et al. in the apparatus of Kandah et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second high side gate driver, the second low side gate driver, the second pair of high side voltage regulators and the second pair of low side voltage regulators as taught by Li et al. in the apparatus of Kandah et al. for the purpose of enabling the apparatus to control more than one phase. Also, since it has been held that mere multiplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. Also for the purpose of making the apparatus more widely usable.



Allowable Subject Matter
7.	Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5-6, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “further comprising: a first terminal for receiving a first positive battery voltage; a second terminal for receiving a second positive battery voltage that is substantially equal to the first positive battery voltage; first and second diodes comprising first and second anodes, respectively, and first and second cathodes, respectively; wherein the first and second anodes are connected to the first and second terminals, respectively; wherein the first and second cathodes are connected together to provide a common voltage that depends on the first or second positive battery voltages; wherein the second voltage regulator is configured to convert the common voltage into the second supply voltage for the high voltage stage; wherein the voltage regulator is configured to convert the common voltage, or another voltage that is dependent on the common voltage, into the supply voltage for the microcontroller”. As recited in claims 5-6.

Regarding claims 15-16, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “further comprising: a first terminal for receiving a first positive battery voltage; a second terminal for receiving a second positive battery voltage that is substantially equal to the first positive battery voltage; first and second diodes comprising first and second anodes, respectively, and first and second cathodes, respectively; wherein the first and second anodes are connected to the first and second terminals, respectively; wherein the first and second cathodes are connected together to provide a common voltage that depends on the first or second positive battery voltages; wherein the second voltage regulator is configured to convert the common voltage into the second supply voltage for the high voltage stage; wherein the voltage regulator is configured to convert the common voltage, or another voltage that is dependent on the common voltage, into the supply voltage for the microcontroller”. As recited in claims 15-16.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839